Citation Nr: 1529784	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-17 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the record indicates that the Veteran applied for TDIU and that claim has not been addressed by the RO.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems, suicidal ideation, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.

2.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected PTSD is so severe that it precludes him from obtaining and maintaining substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I. Initial Rating--PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014). For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994). The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the current severity level of his PTSD warrants a 70 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the June 2009 QTC examination noted that, with regard to work capacity, the Veteran could get along with the public, his co-workers, and his supervisors and that he was able to learn new procedures and follow complex instructions.  The examiner also noted, however, that the Veteran was unable to do his military job or many civilian jobs.  The examination report stated that the Veteran was very depressed, had panic attacks, difficulty concentrating and problems with irritability.  It was noted that he was very withdrawn, distant, and kept to himself.  The Veteran reported that it was hard to follow instructions because he was unable to pay attention most of the time.  He reported poor concentration and a decreased attention span.  The examiner determined that the Veteran had difficulty establishing and maintaining effective work relationships. 

A December 2011 private examination noted that the Veteran was not capable of working.  The examiner cited several reasons why the Veteran could not work including:  frequent, almost daily panic attacks that increase in severity anytime he had to leave his house; suicidal ideation and thoughts that he should not be alive; and finally, his chronic depression.  A subsequent letter, dated in February 2012, from his private treating physician, noted that as a result of the severity of the Veteran's psychological trauma from combat in Iraq and Afghanistan, to include the loss of friends in combat, the examiner did not feel that the Veteran could predictably progress far enough to hold down a job anytime in the next twelve months.  

With respect to social impairment, the June 2009 QTC examination report stated that the Veteran was not married and did not have any children.  The examiner further noted that while the Veteran got along with his father, his siblings, and his friends, he did not get along with his mother and did not like to interact with people.  The Veteran was noted to be isolated and withdrawn.  He was living with friends at the time of the examination, but he liked to be alone and do solitary activities.  He stated that he had trouble being around people and mainly kept to himself.  The examiner determined that the Veteran had difficulty establishing and maintaining effective social relationships.

The December 2011 private examination noted that Veteran had panic and anxiety attacks any time he had to leave his house.  The Veteran reported that he isolated himself from others.  In addition, the February 2012 letter from his treating physician noted that the Veteran was unable to get out of the house and run errands without having someone accompany him because of the anxiety involved with leaving the house.  

The June 2009 QTC examination stated that the Veteran had nightmares and problems sleeping every night.  The examiner also noted that the Veteran was anxious and had frequent panic attacks.  The Veteran displayed an exaggerated startle response and reported hypervigilance.  He stated that he had to face the door anytime he was in public.  The Veteran reported intrusive memories and stated that he thinks about his experiences in Iraq and Afghanistan all day, every day.  He reported that he was down and discouraged with a loss of interest, poor concentration, and a decreased attention span.  He had increase irritability and did not like dealing with people.  The examiner noted that the Veteran was hospitalized in January 2009 because he had been cutting on his leg and he was anxious and paranoid.  The examiner noted that the Veteran had normal speech, but that his thought content revealed a feeling of hopelessness.  The Veteran displayed a depressed affect with psychomotor retardation, anxiety, occasional panic attacks, irritability, and withdrawal.  The Veteran had good judgment, fair insight, and fairly good remote memory, but his attention span was decreased.    

The December 2011 private examination noted that the Veteran was chronically anxious.  The Veteran had trouble sleeping as a result of nightmares.  He reported that he startled easy, lacked confidence, and had poor concentration and little motivation.  The Veteran stated that he was depressed and had problems with irritability.  He stated he was anxious and had panic attacks if he had to leave his house.  The Veteran was hospitalized in 2009 for cutting himself and wanting to die.  Upon examination the Veteran displayed a restricted affect, anxious mood, and suicidal ideation with no real plan or intent.  The examiner noted that the Veteran had poor memory, sleep disturbances, mood disturbances, recurrent panic attacks, loss of interest, feelings of worthlessness, difficulty concentrating, social isolation, an inappropriate affect, decreased energy, intrusive recollections, anxiousness, and irritability. 

This medical evidence is also supported by the Veteran's range of GAF scores from 47 to 60, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had suicidal ideation; irritability issues; difficulty in adapting to stressful circumstances, including in a work-like setting; a fear of dealing with the public; and an inability to establish and maintain effective work and social relationships.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The June 2009 QTC examination and the December 2011 private examination both indicated that the Veteran has difficulty dealing with people and that he prefers to isolate himself from others.  The Veteran reported that his inability to deal with others, along with his fear of leaving his house made it difficult for him to work.  It was noted that he could get along with people, but he did not like to be around anyone because it made him anxious.  He reported poor concentration as well as a decreased attention span which made following instructions difficult.  Therefore, while he did not have total occupational impairment, there was evidence of occupational impairment with deficiencies in most areas, work, thinking, mood, and judgment.

With regard to social impairment, it was noted that he lived with friends, and got along with his father and siblings, but he did not like to interact with people and mostly participated in solitary activities.  He stated he had no relationship with his mother.  It was noted that he had difficulty with relationships because he lacked confidence and had problems with recurrent anxiety.  The Veteran clearly exhibited social impairment with deficiencies in most areas including family relations.  However, the Veteran did note that he got along with his father, siblings, and some friends and therefore the Veteran did not exhibit total social impairment.

Finally the record indicated that the Veteran had suicidal ideation and that he often felt like he should not be alive.  He was often unable to leave his home as a result of his anxiety with being around people and his exaggerated startle response and hypervigilance.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the entire appeal period.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the herein assigned 70 percent rating is appropriate for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  Moreover, a TDIU rating is being granted for the appeal period.   

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  The issue of a TDIU is addressed below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 70 percent, but no greater, disability rating for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule has been applied, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that given the grant of increased rating in this decision, the Veteran is service-connected for PTSD evaluated as 70 percent disabling, in addition to being service-connected for tinnitus evaluated as 10 percent disabling, gastrointestinal reflux disorder (GERD) and hiatal hernia evaluated as 10 percent disabling, and degenerative disc disease of the lumbar spine evaluated as noncompensable.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disability meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits.

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's PTSD was productive of occupational deficiencies due to his inability to deal with people and anxiety while being in public.  The record indicated that the Veteran had not worked since his separation from the military because he was unable to deal with people, afraid of leaving his house, and unable to concentrate.  A December 2011 private examination noted that the Veteran was not capable of working.  A February 2012 letter from his treating physician also noted that he would be unable to hold down a job.  The Veteran applied for a TDIU in October 2010 and stated that he was unable to perform at work due to his PTSD and his anxiety.  Therefore the Board finds that the Veteran is, at best, only marginally employable.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2014).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.


ORDER

An initial rating of 70 percent, but no greater, for PTSD is granted.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


